Citation Nr: 1433006	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to September 1958.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which denied a petition to reopen a claim for service connection for narcolepsy.

In a September 2013 Decision, the Board reopened the Veteran's previously denied claim, but denied entitlement to service connection for narcolepsy.  The Veteran appealed this denial to the United States Court of Appeals for Veterans' Claims (Court).  In February 2014, the Court reversed the Board's finding that an October 1957 service treatment record does not contain a notation prescribing an amphetamine called "Dexedrine", and vacated and remanded the remainder of the Board's decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's narcolepsy had onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for narcolepsy have been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service treatment records reflect that in October 1957 the Veteran was evaluated for complaints of headaches in the frontal region which occurred in the morning and went away by the evening.  He also complained about a lack of energy.  A brief physical examination ensued; however, the diagnostic impression is largely illegible to the Board on review.  Several medications were prescribed, including a prescription for Dexedrine.   
	
There are no further documented references to problems with fatigue, or for that matter to headaches, during the Veteran's military service.  The report of an August 1958 military separation examination is absent for notation of pertinent symptoms or clinical diagnoses.   

An April 1986 clinical report from Dr. J.M.B., M.D., indicates that the Veteran reported a 30-year history of sudden attacks of sleepiness and muscle paralysis.  The Veteran reported having recurrent attacks of uncontrollable sleepiness throughout the day since he had been a teenager.  He also described falling to the ground and being briefly paralyzed for a period of 15 to 20 seconds with maintenance of consciousness after the sudden expression of severe emotion. According to the evaluating physician, the Veteran had been diagnosed in the past with narcolepsy and was on medication, namely Fastin, which was a central nervous system stimulant, for his treatment.  The impression was a middle-aged white male with classical findings for the diagnosis of narcolepsy cataplexy.  A sleep laboratory evaluation conducted overnight at Presbyterian Hospital confirmed the diagnosis of narcolepsy.  

A VA Compensation and Pension examination in June 1986 also confirmed a diagnosis of narcolepsy with cataplexy, but did not offer an opinion as to the etiology of the same.

The July 1990 medical opinion of Dr. M.F.H., M.D., a psychiatrist, includes the finding that the Veteran was first seen and treated for his narcolepsy while in the service.  According to this psychiatrist, the Veteran was first seen in 1956 for treatment of persistent headaches in the frontal region, constant fatigue, and drowsiness.  She further stated that in October 1957, the Veteran was treated for narcolepsy with complications of catalepsy, was given Dexedrine at that time, and has continued to take amphetamines since then.  According to Dr. M.F.H., the military records substantiated this fact.  The diagnosis was narcolepsy occurring and treated in 1957 while in the service.

An April 1996 follow-up report from Dr. J.M.B. states that he has followed the Veteran for over 10 years with a diagnosis of narcolepsy cataplexy complex, and further that the symptoms have been present since late adolescence, as is typical for this syndrome. 

The May 1996 opinion of Dr. J.D.M., D.O., states that the Veteran was positively diagnosed with narcolepsy in April 1986, and that in reviewing his military records from October 1957, the Veteran was given a prescription for Dexedrine (an amphetamine), which was used as an adjunct for treatment of narcolepsy.  According to Dr. J.D.M., he was unable to read the military physician's handwriting regarding his impressions and reasoning for prescribing this type of medication.  He could only speculate that it was given because of the Veteran's lack of energy, which could have been an early symptom of narcolepsy. 

In June 1996, the RO received an undated lay statement from a friend of the Veteran attesting that back in 1956 he recalled taking a road trip with the Veteran, and the Veteran had considerable difficulty staying awake while attempting to do some of the driving.  In 2003, the Veteran submitted a series of lay statements from acquaintances who reported that they were aware of the Veteran's narcolepsy as far back as the late fifties or early sixties.  

In an August 1998 response to the Veteran's own inquiry, a research coordinator with the Stanford Center for Narcolepsy indicated that in 1957, generally the only form of diagnosis available for narcolepsy was clinical recognition; there were no tests at that time, as EEG monitoring did not become available as a diagnostic tool for narcolepsy until the 1970s.  She further noted that amphetamines were the pill of choice for treatment purposes, and are still widely prescribed for the condition.  The average age of onset of narcolepsy is between 18 and 30, with a lag in diagnosing it (about 15 years on average). 

A July 1999 opinion from Dr. R.W.M., D.O., indicates that a history of narcolepsy since teenage years was reported.  Dr. R.W.M. stated that upon review of the Veteran's medical records, it was readily apparent that the Veteran sought medical attention while overseas in the military for manifestations of narcolepsy, undoubtedly aggravated or exacerbated by the stress of serving in a foreign country.  He opined that it was highly probable that the aforementioned stress was the trigger that unleashed the Veteran's condition of narcolepsy that persisted to the current day.  
 	
Thereafter, an October 2000 VA Compensation and Pension examination indicates that the Veteran reported a history of falling asleep easily during service.  He noted that he was unable to get an extensive in-service evaluation.  He described in-service symptoms of significant headache, fatigue and drowsiness, as well as having taken Dexedrine therein.  Symptoms grew worse after service, and he was clinically diagnosed with narcolepsy in the 1960s.  The VA examiner expressed the opinion that the Veteran's narcolepsy was not service-connected.  He noted that narcolepsy has been a mysterious disease until recently, when a genetic basis was noted and advanced sleep studies became available.  Narcolepsy generally becomes manifest in individuals in their 20s and 30s and can grow progressively worse thereafter.  A search of medical literature showed plenty of evidence to support a genetic basis, and the examiner concluded that there was no scientific evidence to support the contention that the Veteran's narcolepsy should be service connected.  

A September 2001 addendum opinion from the October 2000 VA examiner shows that medical records had been reviewed to include Dr. J.M.B.'s April 1986 statement that the Veteran had narcolepsy symptoms as a teenager; Dr. J.M.B.'s October 1995 report that the veteran's condition was in no way related to sleep apnea or obesity; and Dr. R.W.M.'s July 1999 statement that the veteran started suffering narcolepsy symptoms as a teenager.  Based on a review of the entire record, the VA fee basis physician opined that it was not likely that the Veteran's current narcolepsy was first manifested during service.  

On being afforded a new VA examination in November 2001, the Veteran reported that he would fall asleep during service, that he had no energy, and suffered from headaches.  He continued to have daytime sleepiness after service, but was not treated until 1986.  It was noted that the Veteran came under the care of Dr. J.M.B. in 1986 and that sleep studies were performed at Presbyterian Hospital.  A physical exam was completed, confirming a diagnosis of narcolepsy.  The VA examiner then indicated that he had reviewed the Veteran's claims folder to include the service medical records, including the entry from October 2, 1957.  While the Veteran was treated on multiple occasions for an eye condition, the examiner could not find any evidence of narcolepsy during service.  He found no evidence that the Veteran was treated for narcolepsy until 1986, and opined that the Veteran's narcolepsy was a familial genetic illness whose exact cause was not known.  Also, he also concluded that the Veteran's narcolepsy was not related to obesity or sleep apnea.  The examiner opined that the Veteran's narcolepsy was not related to service as there was no evidence of treatment for narcolepsy during service, or soon after the Veteran's discharge from service.  

The June 2002 opinion from D.L.T., M.D. indicates that by the Veteran's account, he has had problems with narcolepsy since he was a teenager.  According to this physician, an October 1957 service treatment notation showed that the Veteran was prescribed Dexedrine, an amphetamine which was a common treatment modality at the time for narcolepsy.  Due to the poor handwriting of the October 1957 notation, Dr. D.L.T. could only speculate that the amphetamine was given for complaints of sub-normal levels of energy and sleepiness.  It was noted that narcolepsy would usually begin to show-up in the teenage years to early twenties.  Amphetamines and antidepressants were the accepted choice for treatment.  Based on the entire medical record, it was opined that the Veteran had an ongoing problem with narcolepsy since at least 1957.  

In a June 2002 opinion, Dr. R.W.M., D.O. noted that the Veteran had a history of narcolepsy/cataplexy with hallucinations, a serious sleep disorder of unknown etiology.  It was observed that the Veteran now took Ritalin with good control of his symptoms.  Dr. R.W.M. noted that the Veteran gave a history of being troubled by this disorder since he was a teenager, although a definitive diagnosis was not available until April 1986.  He stated that according to the medical records available to him, the Veteran was prescribed Dexedrine in October 1957.  He further explained that this medication was the treatment modality of choice for narcolepsy at that time, and is still used to a certain extent today.  Dr. R.W.M. noted that the time from when the Veteran reported symptoms to the time of diagnosis might cause some concern until one realized that the mean number of years between the onset of symptoms and correct diagnosis was 14.6 years.  He explained that of greater relevance was the question of why a nineteen-year-old male who was in otherwise good health was prescribed amphetamines unless there existed a problem more serious than mere sleepiness or lack of energy.  He reported that the medical record from that time was very unclear as to the examining doctor's impressions of the situation and reasoning behind using amphetamines, but concluded that this could not be used to deny the Veteran's claim of service connection.  He opined that it was likely as not that the stress of serving in the military in a foreign country for a young man exacerbated the narcolepsy/cataplexy.  It was explained that it was a well-known fact that excitement as well as systematic disruption of the normal sleep patterns could precipitate attacks.  The physician therefore felt it was well within the range of probability that the Veteran's disability was aggravated by active military service.  

More recently, the Veteran has provided an October 2007 medical opinion from Dr. D.B., a sleep medicine specialist, who considered the Veteran's report of symptoms of narcolepsy that first began while he was in the military.  The Veteran recounted working as a clerk and becoming very sleepy at times.  The Veteran further reported his post-service treatment for narcolepsy.  A clinical evaluation was performed.  Dr. D.B. then expressed an opinion as follows: "I do feel that it is more likely than not that the symptoms of the narcolepsy did begin while [the Veteran] was in the military as this is the most common age range of symptoms to start and he recalls being surprisingly sleepy while working as a clerk."  

In light of the numerous conflicting medical opinions of record, the Board issued a request for an opinion from personnel within the Veterans Health Administration regarding the etiology of the Veteran's narcolepsy. 

In January 2012, a VA medical opinion in response to the aforementioned inquiry was obtained from a VA staff neurologist at the Alexandria, Louisiana VAMC.   The VA physician indicated that he had reviewed the entire claims file, as well as the opinions from other physicians.  An encapsulation of the service medical history was provided.  The VA physician then indicated that after reviewing the readable portion of the claims file, there was not any evidence of the Veteran being diagnosed with narcolepsy or treated with amphetamines or other stimulants during military service between December 1954 and September 1958.  The examiner concluded that considering this fact, the Veteran's narcolepsy was unlikely related to his military service.  However, the VA physician qualified that the case might require referral to a neurologist specializing in sleep disorders, not a general neurologist. 

Thereafter, a new VHA medical opinion was obtained in May 2012 from a neurologist specializing in sleep disorders. It was concluded that:

	[In summary] (1) The patient's diagnosis of narcolepsy likely as not was not 	incurred during his period of military service from 1954 to 1958.                          	(2) It cannot be determined whether Dexedrine or another amphetamine or 	another stimulant was prescribed during the patient's military service from 	1954 to 1958.

As an initial matter, the Board has been instructed by the Court to find that the Veteran was treated with Dexedrine in service. Generally, as pointed out by a private physician, Dr. R.W.M., Dexedrine was commonly prescribed to treat narcolepsy, and is not the type of medication that would normally be prescribed for merely transient fatigue in an otherwise healthy young man.  

All of the opinions of record, to include the two VHA opinions, which are premised on the basis that Dexedrine or  other amphetamines were not prescribed during active duty are rendered invalid.  The remaining evidence of record is in equipoise. The Board will grant the Veteran the benefit of the doubt. The positive evidence on file establishes the onset of narcolepsy during active duty, and is based on an accurate view of the Veteran's medical history to include his treatment with Dexedrine during active duty.  (To the extent that it is noted that narcolepsy may have started prior to service, the Board notes that the Veteran entered service in sound condition and there is no evidence to rebut this presumption.)  



ORDER

Entitlement to service connection for narcolepsy is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


